DETAILED ACTION
This office action addresses Applicant’s response filed on 13 May 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) a process for placing power posts and straps, which could be performed by a designer in the mind or with pen and paper.  In particular, unlike claims 1-9, the process and medium in claims 10-20 do not produce physical devices, but instead merely generate layouts, which are merely conceptual.  The recited steps can be literally fulfilled by a designer simply thinking about placing the claimed posts and straps, or drawing the same.
While the claims have been amended to recite “a method of creating a layout for use in fabricating a semiconductor device”, the claim includes no fabrication steps, and so the recitation of fabrication in the preamble amounts to 
This judicial exception is not integrated into a practical application because claims 10-14 recite merely generic computer implementation of the mental process of placing the power posts/straps.  Specifically, the claims have been amended to recite a place-and-route tool that receives the netlist and uses the cell library and netlist to perform the steps of the mental process.  Performing the mental process of placing power posts/straps using a generic ‘place-and-route tool’ merely uses a computer as a tool to perform the mental process, which does not integrate the abstract idea into a practical application.  Furthermore, receiving the logical netlist at the place-and-route tool is merely a data gathering step which does not integrate the abstract idea into a practical application.
For the same reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception; implementing an abstract idea on generic computer hardware does not place meaningful limits to practicing the abstract idea such that the claim as a whole amounts to ‘significantly more’ than the abstract idea itself.  Furthermore, receiving a logical netlist by a place-and-route tool, and utilizing a cell layout library by the place-and-route tool in combination with the logical netlist to Alice Corp. v. CLS Bank Int'l, 110 U.S.P.Q.2d 1976, 1983; Credit Acceptance Corp. v. Westlake Services, 123 U.S.P.Q.2d 1100, 1109.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to change “power posts is routed from a top to a bottom of an active region of a device” to “power posts is routed no further than between a top to a bottom of an active region of a transistor” (emphasis added), which is not supported by the originally-filed disclosure.  The specification only discloses the original form, “from a top to a bottom of an active region of a transistor” (¶24 and 58), and there is no evidence that Applicant contemplated limiting the power posts to be specifically “no further than between a top to a bottom of an active region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0284619 to Kanno, US 2001/0015464 to Tamaki, and US 2010/0095263 to Frederick.
Regarding claim 1, Kanno discloses an integrated circuit with one or more standard cells (Fig. 1) comprising:
a first plurality of independent, unidirectional power posts being disconnected from one another in a first metal layer, with one or more of the first plurality of independent power posts within a standard cell of one or more standard cells, having at least one end not routed to a boundary edge of the standard cell and provides a power connection to a transistor within a standard cell of the one or more standard cells (Fig. 1, M1 routes; also Fig. 32 indicating multiple regions analogous to Fig. 1);
a second plurality of independent, unidirectional power posts being disconnected from one another in a second metal layer different from and above the first metal layer, one or more of the second plurality of independent power 
a plurality of independent, unidirectional power straps being disconnected from one another in a third metal layer different from each of the first metal layer and the second metal layer, one or more of the plurality of independent power straps connecting one of the first plurality of independent power posts to one of the second plurality of independent power posts (Fig. 1, M2 routes; also Fig. 32 indicating multiple regions analogous to Fig. 1); and
wherein at least two power posts or two power straps have no power connection between them in any metal layer at or below the third metal layer (Fig. 32, any of MW1-9; for example, one VSS line and one VDD line; alternatively, Fig. 32 shows that Fig. 1 is merely one section of the layout, so other similar VSS_SIG arrangements from Fig. 1 between the MW lines would be unconnected from each other).
Kanno does not appear to explicitly disclose one or more of the first and second plurality of power posts being routed in a direction substantially parallel with metal gates of transistors within the standard cell, or height being a dimension of the standard cell in a direction substantially parallel with metal gates of transistors.  However, persons having ordinary skill in the art would recognize that metal gates of transistors can be oriented in different directions, 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno and Tamaki, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of cell layouts having metal gates oriented in multiple directions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Kanno is directed to a layout having cells comprising transistors.  Tamaki shows that typical transistor gates can be oriented horizontally and vertically.  The teachings of Tamaki are directly applicable to Kanno in the same way, so that Kanno’s transistors would similarly have horizontal and vertical gates.
In the event that Kanno is found to be unclear regarding wherein at least two power posts or two power straps have no power connection between them in any metal layer at or below the third metal Frederick also discloses the same (Fig. 2, power straps 18, 24, 30, etc. have no power connection between them).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to a circuit layout comprising cells and power routing.  Frederick discloses power routing with gaps to allow space for signal routing, which is directly applicable to Kanno in the same way, so that Kanno’s power routing would similar have gaps to allow signal routing. 
Regarding claim 2, Kanno discloses that one or more of the plurality of independent power straps is routed with a length less than half of a width of a pitch indicating a distance between two pairs of power posts of the second plurality of independent power posts (Fig. 1, lower-right M2 vertical strap is shorter than half the pitch between the topmost M3 horizontal post and the middle M3 horizontal post).
Regarding claim 3, Kanno discloses that a length of one or more of the second plurality of independent power posts is a minimum length based on a pitch of the plurality of independent power straps (Fig. 1, the M3 posts connect exactly between M2 straps, so the length of the M3 posts is by definition the pitch of the M2 straps).
Regarding claim 5, Kanno discloses that the first metal layer is a metal one layer, the second metal layer is a metal three layer above the metal one layer and a metal two layer, and the third metal layer is the metal two layer between the metal one layer and the metal three layer routed substantially in a direction substantially perpendicular (Fig. 1, M1, M2, and M3, where M2 is perpendicular to M1 and M3).  As discussed above with regard to claim 1, Kanno does not appear to explicitly disclose ‘parallel with metal gates of transistors’, but metal gates of transistors can be oriented in different directions, and so being parallel or perpendicular to metal gates of transistors could mean either horizontal or vertical at least, as disclosed by Tamaki (Figs. 1(a) and 2(a).  Motivation to combine remains consistent with claim 1.
Regarding claim 7, Kanno does not appear to explicitly disclose that the gap exists in the given track of a given metal layer between two independent power posts or straps of the given metal layer providing additional non-power signal routing of the given metal layer in the gap.  However, as discussed above with regard to claim 1, this limitation is strongly implied, if not inherent, in Kanno.  Empty area in metal layers are available for routing by definition.  For example, Fig. 1 in Kanno shows empty space on each of metal layers M1, M2, and M3 that is not occupied by any of the power routing.  Persons having ordinary skill in the art, reading Kanno, would understand that the unused areas in M1/2/3 in Fig. 1 would be used for signal routing, such as signal routing between 
Regarding claim 9, Kanno discloses that the power connection to the transistor is one of a power supply connection and a ground reference connection (Fig. 1, VSS_SIG). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki and Frederick, and further in view of Wachnik, “Practical Benefits of the Electromigration Short-Length Effect, Including a New Design Rule Methodology and an Electromigration Resistant Power Grid with Enhanced Wireability” and US 2013/0154128 to Wang.
Regarding claims 4, Kanno does not appear to explicitly disclose that a length of one or more of the independent power posts and straps provides Blech length relief for a corresponding metal layer.  Wachnik discloses this limitation (p. 220, col. 1, Introduction section discusses Blech length (‘electromigration is limited for conductor lengths less than some critical length’, citing Blech’s foundational 1976 paper as reference [1]); p. 220, col. 2, ‘Construction of Power Grid’, first paragraph, discusses the construction of a novel power grid with gaps 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, Wachnik, and Wang, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Kanno discloses power routing for a circuit layout.  Wachnik and Wang further disclose that power grids can be routed with segments below a Blech length in order to mitigate electromigration effects, and Wachnik further contemplates using short segments with gaps in order to allow additional non-power wiring, similar to Frederick.  The teachings of Wachnik and Wang are directly applicable for improving Kanno in the same way so that Kanno’s power wiring is less than a Blech length in order to mitigate electromigration effects and to allow additional wiring near the power grid.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki and Frederick, and further in view of US 8,185,855 to Kanari.
Regarding claim 6, Kanno does not appear to explicitly disclose that one or more of the first plurality of independent power posts is routed no further than e.g., whether a power post extends slightly beyond the top/bottom of an active area or falls slightly short of the same borders would not, on its own, substantively impact a design), and designers knew to route power wiring from top to bottom of active areas, as seen in Kanari (Figs. 1A, 2A, metal wirings 15 extending from top to bottom of diffusions 13 in either inverter 11 or conventional capacitor cell).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, and Kanari, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of having power wiring extending across active areas of a cell.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno and Kanari are both directed to power routing for cells.  While Kanno does not appear to explicitly address the length of power wiring relative to cell active areas, Kanari provides examples of cells where power wiring runs from top to bottom of cell active areas.  The teachings of Kanari are directly applicable to Kanno in the same way, so that Kanno’s power wiring would also run from top to bottom of active areas.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki and Frederick, and further in view of US 2015/0270176 to Xie.
Regarding claim 8, Kanno discloses one or more of a plurality of independent power straps in a metal zero layer below the metal one layer connected to vias of only a contact used for a source or drain connection and one of the first plurality of independent power posts (Fig. 29, normal inverter, M0 connection between M1 VDD/VSS to the source/drain L), but does not appear to explicitly disclose that the metal zero straps are routed in a direction substantially perpendicular to metal gates of transistors.  However, as discussed above with regard to claim 1, persons having ordinary skill in the art would recognize that metal gates of transistors can be oriented in multiple directions, per Tamaki, and thus either horizontal or vertical routing of the power straps would be “substantially perpendicular to metal gates of transistors”.  Motivation to combine remains consistent with claim 1.
Kanno also does not appear to explicitly disclose that the contacts are trench silicide contacts.  However, as discussed above, Kanno discloses metal zero straps connected to source/drain contacts, and Xie discloses that source/drain contacts comprise trench silicide structures (claim 7).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to routing power grids for cells in which source/drain of cell devices are connected to the power grid through metal 0 straps, and Xie provides detail on conventional source/drain trench silicide contacts.  The teachings of Xie are directly applicable to Kanno in the same way, so that Kanno’s metal 0 power straps would similarly be connected to source/drain through conventional trench silicide source/drain contacts.

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki and Frederick, and further in view of US 2002/0069396 to Bhattacharya.
Claims 10-12 and 14 are directed to methods of placing the elements of claims 1-3 and 5, recite substantially similar limitations, and are rejected under the same reasoning.  Kanno does not appear to explicitly disclose a method of creating a layout for use in fabricating a semiconductor device, the method comprising receiving a logical netlist by a place-and-route tool, utilizing a cell layout library by the place-and-route tool in combination with the logical netlist to provide physical layout, wherein to provide the physical layout, the place-and-
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, and Bhattacharya, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of fabricating semiconductor devices from designs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to power routing in semiconductor devices.  Bhattacharya discloses conventional design flows for fabricating semiconductor devices, which are directly applicable to Kanno in the same way, so that semiconductor devices having Kanno’s power routing could be fabricated using conventional design flows.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki, Frederick, and Bhattacharya, and further in view of Wachnik and Wang.
Regarding claim 13, Kanno does not appear to explicitly disclose that a length of one or more of the independent power posts and straps provides Blech length relief for a corresponding metal layer.  Wachnik discloses this limitation (p. 220, col. 1, Introduction section discusses Blech length (‘electromigration is 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, Bhattacharya, Wachnik, and Wang, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Kanno discloses power routing for a circuit layout.  Wachnik and Wang further disclose that power grids can be routed with segments below a Blech length in order to mitigate electromigration effects, and Wachnik further contemplates using short segments with gaps in order to allow additional non-power wiring, similar to Frederick.  The teachings of Wachnik and Wang are directly applicable for improving Kanno in the same way so that Kanno’s power wiring is less than a Blech length in order to mitigate electromigration effects and to allow additional wiring near the power grid.

Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki and Frederick, and further in view of US 9,881,926 to Basker and US 2015/0214113 to Bouche.
Regarding claim 15, Kanno discloses a semiconductor fabrication process for fabricating an integrated circuit layout with one or more standard cells (Fig. 1), the semiconductor fabrication process comprising:
placing a first plurality of independent, unidirectional power posts being disconnected from one another in a first metal layer, one or more of the first plurality of independent power posts within a standard cell of one or more standard cells is a route with at least one end not routed to a boundary edge of the standard cell and provides a power connection to a transistor within the standard cell (Fig. 1, M1 routes; also Fig. 32 indicating multiple regions analogous to Fig. 1);
placing a second plurality of independent, unidirectional power posts being disconnected from one another in a second metal layer different from and above the first metal layer, one or more of the second plurality of independent power posts having a length of a route less than a height of the standard cell (Fig. 1, M3 routes, particularly the M3 segment lower right, next to NOR cell; also Fig. 32 indicating multiple regions analogous to Fig. 1);
placing a plurality of independent, unidirectional power straps being disconnected from one another in a third metal layer different from each of the 
wherein at least two power posts or two power straps have no power connection between them in any metal layer at or below the third metal layer (Fig. 32, any of MW1-9; for example, one VSS line and one VDD line; alternatively, Fig. 32 shows that Fig. 1 is merely one section of the layout, so other similar VSS_SIG arrangements from Fig. 1 between the MW lines would be unconnected from each other).
Kanno does not appear to explicitly disclose the first and second plurality of power posts being routed in a direction substantially parallel with metal gates of transistors within the standard cell, or height being a dimension of the standard cell in a direction substantially parallel with metal gates of transistors.  However, persons having ordinary skill in the art would recognize that metal gates of transistors can be oriented in different directions, and so ‘parallel with metal gates of transistors’ could also refer to multiple orientations.  For example, Tamaki discloses a cell where the metal gates of transistors extend both vertically and horizontally (Figs. 1(a), gate electrode; Fig. 2(a) gate electrodes 15a and 15b).  Thus, ‘parallel with metal gates of transistors’ can refer to multiple orientations, including at least vertical and horizontal, and Kanno’s power wiring is clearly 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno and Tamaki, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of cell layouts having metal gates oriented in multiple directions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Kanno is directed to a layout having cells comprising transistors.  Tamaki shows that typical transistor gates can be oriented horizontally and vertically.  The teachings of Tamaki are directly applicable to Kanno in the same way, so that Kanno’s transistors would similarly have horizontal and vertical gates.
In the event that Kanno is found to be unclear regarding wherein at least two power posts or two power straps have no power connection between them in any metal layer at or below the third metal Frederick also discloses the same (Fig. 2, power straps 18, 24, 30, etc. have no power connection between them).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, and Frederick, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a circuit layout in which additional KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to a circuit layout comprising cells and power routing.  Frederick discloses power routing with gaps to allow space for signal routing, which is directly applicable to Kanno in the same way, so that Kanno’s power routing would similar have gaps to allow signal routing. 
Kanno does not appear to explicitly disclose forming within the one or more standard cells using an EUV lithography technique a plurality of non-planar metal gates and a plurality of trench silicide contacts placed in a direction substantially parallel with the plurality of non-planar metal gates.  However, these are merely well-known semiconductor fabrication techniques.  For example, Basker discloses forming within the one or more standard cells using an EUV lithography technique (col. 13, line 16) a plurality of non-planar metal gates and a plurality of trench silicide contacts placed in a direction substantially parallel with the plurality of non-planar metal gates (Figs. 1 and 2, non-planar metal gates 18 and 20 parallel to trench silicide contacts 16).  Furthermore, in the event that Basker is found to be unclear regarding the EUV lithography technique, Bouche discloses the same (¶26).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, Basker, and Bouche, because doing so would have involved merely the routine combination of known elements according to known KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to a semiconductor circuit layout.  Basker and Bouche disclose well-known EUV lithography for forming features of semiconductor circuits, including the gates and trench silicide contacts.  The teachings of Basker and Bouche are directly applicable to Kanno in the same way, so that Kanno’s layout would similarly be manufactured using EUV lithography techniques for forming gates and trench silicide contacts.
Claims 16, 17, and 19 are directed to methods for forming the features of claims 2, 3, and 5, respectively, and are rejected under analogous reasoning.  The semiconductor fabrication process itself is addressed above with regard to claim 15.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki, Frederick, Basker, and Bouche, and further in view of Wachnik and Wang.
Regarding claim 18, Kanno does not appear to explicitly disclose that a length of one or more of the independent power posts and straps provides Blech length relief for a corresponding metal layer.  Wachnik discloses this limitation (p. 220, col. 1, Introduction section discusses Blech length (‘electromigration is limited for conductor lengths less than some critical length’, citing Blech’s 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, Basker, Bouche, Wachnik, and Wang, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Kanno discloses power routing for a circuit layout.  Wachnik and Wang further disclose that power grids can be routed with segments below a Blech length in order to mitigate electromigration effects, and Wachnik further contemplates using short segments with gaps in order to allow additional non-power wiring, similar to Frederick.  The teachings of Wachnik and Wang are directly applicable for improving Kanno in the same way so that Kanno’s power wiring is less than a Blech length in order to mitigate electromigration effects and to allow additional wiring near the power grid.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Tamaki, Frederick, Basker, and Bouche, and further in view of Xie.
Regarding claim 20, Kanno discloses one or more of a plurality of independent power straps in a metal zero layer below the metal one layer connected to vias of only a contact used for a source or drain connection and one of the first plurality of independent power posts (Fig. 29, normal inverter, M0 connection between M1 VDD/VSS to the source/drain L), but does not appear to explicitly disclose that the metal zero straps are routed in a direction substantially perpendicular to metal gates of transistors.  However, as discussed above with regard to claim 1, persons having ordinary skill in the art would recognize that metal gates of transistors can be oriented in multiple directions, per Tamaki, and thus either horizontal or vertical routing of the power straps would be “substantially perpendicular to metal gates of transistors”.  Motivation to combine remains consistent with claim 1.
Kanno also does not appear to explicitly disclose that the contacts are trench silicide contacts.  However, as discussed above, Kanno discloses metal zero straps connected to source/drain contacts, and Xie discloses that source/drain contacts comprise trench silicide structures (claim 7).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kanno, Tamaki, Frederick, Basker, Bouche, and Xie, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of connecting source/drain KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kanno is directed to routing power grids for cells in which source/drain of cell devices are connected to the power grid through metal 0 straps, and Xie provides detail on conventional source/drain trench silicide contacts.  The teachings of Xie are directly applicable to Kanno in the same way, so that Kanno’s metal 0 power straps would similarly be connected to source/drain through conventional trench silicide source/drain contacts.

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections under § 101 in light of newly-added limitations are addressed above in the rejection of the claims.
With regard to the rejections under § 112, Applicant asserts that Figs. 1-3 illustrate M1 power posts routed no further than between a top and a bottom of trench silicide contacts, and it is known that trench silicide contacts are formed over active regions only.  Remarks at 10.  The examiner disagrees.  Trench silicide contacts can extend beyond active regions, as seen in Fig. 1 of US 2019/0355829 to Wang.  Thus, Figs. 1-3 of Applicant’s drawings do not provide support for M1 power posts being routed no further than between a top and a bottom of active regions.
Remarks at 12.  These limitations have been addressed above in the rejection of the claim.  There are at least two aspects of Kanno that can satisfy this limitation.  First, since the claim does not limit the power posts or straps referred to in the cited limitation, we can select any M1-3 power routing in Kanno to be power posts or straps, and we can see from Fig. 32 that there are many power routes MW that have no power connections between them.  Second, the VSS_SIG example of Fig. 1 illustrates merely one section of a complete design as seen in Fig. 32, so similar VSS_SIG arrangements in other sections of the design would have no power connection with other VSS_SIG arrangements in other sections separated by the MW lines.
Applicant asserts that Kanno fails to disclose metal pitch.  Remarks at 17.  The examiner disagrees; in Fig. 1 of Kanno, the metal pitch is the spacing between routes.  Being a physical property of the layout, there does not need to be an explicit statement of pitch in Kanno.
Applicant asserts that Wachnik and Wang are directed to lengths of power rails, which are not equivalent to the power posts or straps.  Remarks at 17.  Even assuming Wachnik and Wang were directed to power rails, the teachings of Blech length relief are applicable to routing generally, because the idea is to limit conductor lengths to avoid electromigration issues.
Remarks at 18.  The examiner disagrees.  As pointed out in the rejection, Kanari’s Fig. 1A illustrates power wiring for an inverter that meets the claim limitations.  Furthermore, even for the capacitor, the key teaching is the metal wiring being routed no further than between the top and bottom of the active region, and the capacitor has an analogous active region (diffusion) and analogous metal wiring to a transistor.  Thus, Kanari’s teachings with regard to the capacitor would still be applicable to transistor.
Applicant asserts that Kanno fails to teach the limitations of claim 7 because Kanno uses power rails.  Remarks at 18.  There is no reason why the use of power rails makes meeting the limitations of claim 7 impossible.  Applicant has not addressed the reasoning in the rejection, and has not addressed Frederick, which was also relied upon to teach the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5 June 2021




/ARIC LIN/            Examiner, Art Unit 2851